December 16, 2013 Securities and Exchange Commision Washington, D.C.20549 Re:UMED Holdings, Inc. Form 10 Filed August 29, 2013 File No.0-5530 We received your comment letter dated November 29, 2013. We are in the process of working with our auditor to answer your comments and make amendments to our Form 10 in regards to your comments. We are submitting this letter to request an additional 10 business days to file our amended Form 10 on or before December 23, 2013. Randy Moseley, CFO [Missing Graphic Reference]
